Name: Council Regulation (EEC) No 3915/92 of 19 December 1992 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  industrial structures and policy
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 395 / 15 COUNCIL REGULATION (EEC) No 3915 /92 of 19 December 1992 opening and providing for the administration of Community tariff quotas bound in GA IT for certain agricultural and industrial products providing for Member States to draw against the quota volumes such quantities as they may need to cover actual imports as recorded ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of quantities drawn by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open yearly reduced or zero-duty Community tariff quotas on certain conditions for certain agricultural and industrial products ; whereas the tariff quotas in question should accordingly be opened for 1993 , specifying , where appropriate , the agreed entry conditions ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; whereas the necessary measures should be taken to ensure efficient administration of the tariff quotas at Community level by HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports of the following products shall be suspended during the periods , at the levels and within the limits of the Community tariff quotas shown below : Order CN code r » ¢ ¢  . , Quota ^jteNo (a ) Description Quota period vÃ  lume duty ( 09.0006 0302 40 90 Herring , subject to compliance with the reference From 16 June 1993 34 000 0 0303 50 90 prices to 14 February 1994 tonnes 0304 10 93 ex 0304 10 98 0304 90 25 09.0007 ex 0305 51 10 Cod of the species Gadus morhua or Gadus ogac From 1 January to 25 000 JO ex 0305 51 90 and fish of the species Boreogadus saida , dried , 31 December 1993 tonnes 0305 59 11 salted or in brine , whole, headless or in pieces 0305 59 19 ex 0305 62 00 0305 69 10 09.0009 ex 0302 69 65 Silver hake (Merluccius bilinearis), fresh , chilled or From 1 January to 2 000 8 ex 0303 78 10 frozen 31 December 1993 tonnes ex 0304 90 47 09.0011 ex 0304 20 29 Frozen cod fillets (Gadus morhua) From 1 January to 10 000 8 31 December 1993 tonnes ( a ) See Taric codes annexed. 31 . 12 . 92No L 395 / 16 Official Journal of the European Communities Order CN code No (a) Description Quota period Quota volume Rate of duty (% ) 09.0013 ex 4412 19 00 Plywood of coniferous species , without the addition From 1 January to 600 000 m3 0 ex 4412 99 90 of other substances: 31 December 1993  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  sanded , and of a thickness greater than 18,5 mm 4801 00 10 Newsprint (*): From 1 January to 09.0015 - from Canada 31 December 1993 ^    0 09.0017 tonnes  from other third countries . 50 000 0 tonnes 09.0019 7202 21 10 Ferro-silicon From 1 January to 12 600 0 7202 21 90 31 December 1993 tonnes 7202 29 00 09.0021 7202 30 00 Ferro-silico-manganese From 1 January to 18 550 0 31 December 1993 tonnes 09.0023 ex 7202 49 10 Ferro-chromium containing not more than 0,10% From 1 January to 2 950 0 ex 7202 49 50 by weight of carbon and more than 30% but 31 December 1993 tonnes not more than 90% of chromium (super-refined ferrochromium) 09.0039 0805 30 10 Lemons (Citrus limon, Citrus limonum) From 15 January 10 000 6 to 14 June 1993 tonnes 09.0041 0802 11 90 Almonds , whether or not shelled , other than bitter From 1 January to 45 000 2 0802 12 90 almonds 31 December 1993 tonnes ( a ) See Taric codes annexed. (') Entry under this subheading is subject to conditions determined by the relevant Community provisions . 2 . Imports of products listed in paragraph 1 which are subject to a lower or equal customs duty under other preferential tariff arrangements shall not be charged against the corresponding tariff quota . Article 2 2 . From 30 November 1993 imports of newsprint from Canada or from other third countries may be charged against the remainder of either of the quota volumes for newsprint referred to in Article 1 ( 1 ) not used by 29 November 1993 and not expected to be used by 31 December 1993 . Article 3 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently . Article 4 Where an importer presents a product covered by this Regulation for release for free circulation in a Member 1 . Without prejudice to the Community's international obligations , Member States may charge against the tariff quotas referred to in Article 1 ( 1 ) under order Nos 09.0015 and 09.0017 other types of paper corresponding, except as regards the criterion relating to watermarks , to the definition of newsprint contained in additional note 1 of Chapter 48 of Part Two of the combined nomenclature and falling within CN code 4801 00 90 . 31 . 12 . 92 Official Journal of the European Communities No L 395 / 17 Article 5 Each Member State shall ensure that importers of the products in question hav £ equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 The Commission may , by means of a Regulation , suspend the application of the tariff quotas opended for lemons and almonds under order Nos 09.0039 and 09.0041 if the reciprocity provided for is no longer ensured . State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . If a Member State does not use a drawing in full , it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States accordingly . Article 8 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1992. For the Council The President J. GUMMER No L 395 / 18 Official Journal of the European Communities 31 . 12 . 92 ANNEX Taric codes Order No CN code Taric code 09.0006 ex 0304 10 98 * 14 ¦ 16 09.0007 ex 0305 51 10 MO * 20 ex 0305 51 90 * 10 * 10 * 20 ex 0305 62 00 » 10 * 30 09.0009 ex 0302 69 65 * 10 ex 0303 78 10 * 10 ex 0304 90 47 * 20 09.0011 ex 0304 20 29 » 10 09.0013 ex 4412 19 00 * 10 ex 4412 99 90 * 10 09.0023 ex 7202 49 10 -* 10 ex 7202 49 50 * 10